NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                               SEP 10 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-30334

              Plaintiff - Appellee,              D.C. No. 2:13-cr-02055-FVS-1

  v.
                                                 MEMORANDUM*
FRANCISCO ROBLEDO, Jr.,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
                Fred L. Van Sickle, Senior District Judge, Presiding

                      Argued and Submitted August 29, 2014
                               Seattle, Washington

Before: NOONAN, HAWKINS, and GOULD, Circuit Judges.

       Francisco Robledo, Jr. was convicted of unlawful possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1), pursuant to a conditional guilty plea. On

appeal, Robledo challenges the district court’s denial of his motion to suppress

statements and evidence obtained by police officers prior to his being put inside a



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
patrol car on the grounds that the officers’ conduct converted a Terry investigative

stop into an illegal arrest without probable cause. We have jurisdiction under 28

U.S.C. § 1291 and we affirm.

      We review de novo motions to suppress brought on Fourth Amendment

grounds, United States v. Rodgers, 656 F.3d 1023, 1026 (9th Cir. 2011), and we

review for clear error a trial court’s findings of fact, United States v. Ruiz, 428 F.3d

877, 880 (9th Cir. 2005). We review de novo whether a seizure exceeds the

bounds of an investigatory stop and ripens into an arrest. United States v. Miles,

247 F.3d 1009, 1012 (9th Cir. 2001). Whether probable cause exists to effect an

arrest is a mixed question of law and fact that we review de novo. See United

States v. Ortiz-Hernandez, 427 F.3d 567, 575 (9th Cir. 2005).

      We have repeatedly held that we “may affirm a district court’s denial of a

motion to suppress on any basis supported in the record.” See, e.g., United States

v. Ruiz, 428 F.3d 877, 880 (9th Cir. 2005); United States v. Albers, 136 F.3d 670,

672 (9th Cir. 1998). Accordingly, we need not reach the question of whether the

officers’ conduct in this case converted a Terry investigative stop into an arrest

because we conclude that there was probable cause to arrest Robledo, both when

the officers handcuffed him and when they read him his Miranda rights.




                                          -2-
      Our Fourth Amendment jurisprudence states that “[a] police officer has

probable cause to effect an arrest if ‘at the moment the arrest was made . . . the

facts and circumstances within [his] knowledge, and of which [he] had reasonably

trustworthy information were sufficient to warrant a prudent man in believing’ that

the suspect had violated a criminal law.” Orin v. Barclay, 272 F.3d 1207, 1218

(9th Cir. 2001) (quoting Beck v. Ohio, 379 U.S. 89, 91 (1964)). In this case, the

totality of the circumstances known to the officers before they handcuffed and read

to Robledo his Miranda rights were sufficient to support a finding of probable

cause. After Leticia Cervantes, Robledo’s girlfriend, indicated to officers that

there was a gun in the vehicle in the driveway of 571 Peach Road, the officers

knew that there was a report of a man in the driveway of 571 Peach Road, that

gunshots had been heard, that Robledo was the only one seen there, that Robledo

had possession of the vehicle and had tossed something inside of it, that Robledo

was a convicted felon, that there was a gun in the vehicle, and that Robledo

appeared to be trying to draw attention from the vehicle as he was being

questioned. Several of the officers also knew of prior criminal activity at 571

Peach Road.

      We conclude that these facts, together, were sufficient to establish probable

cause to arrest Robledo for being a felon in possession of a firearm. The totality of


                                          -3-
the facts and circumstances known to the officers before Robledo was either

handcuffed or mirandized, as well as the permissible “inferences from and

deductions about the cumulative information available to them,” Hart v. Parks, 450

F.3d 1059, 1067 (9th Cir. 2006), were sufficient such that a prudent person would

have been justified in concluding that Robledo had committed the crime of being a

convicted felon in possession. As the facts in this case objectively support the

reasonable conclusion that Robledo violated § 922(g)(1), we affirm.

      AFFIRMED.




                                         -4-